This cause is pending before the court upon the filing of a report and recommendation by the Board of Commissioners on Grievances and Discipline. On May 28, 2010, relator filed objections to the board report, and on June 30, 2010, respondent filed an answer brief. On July 2, 2010, relator filed a motion to strike appendix C of respondent’s answer brief. Upon consideration thereof,
It is ordered by this court that relator’s motion to strike is denied.
Cupp., J., would defer ruling on the motion until after oral argument.